Case: 10-10145 Document: 00511417605 Page: 1 Date Filed: 03/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 21, 2011
                                     No. 10-10145
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

MONTREAL BLAIR, also known as Monty,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:06-CR-168-1


Before BARKSDALE, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Montreal Blair, federal prisoner
# 35120-177, appeals the district court’s granting his 18 U.S.C. § 3582(c)(2) (term
of imprisonment modification) motion to reduce his sentence based upon
Amendment 706 to the United States Sentencing Guidelines (lowering base
offense levels for crack-cocaine offenses); his sentence was lowered from 260 to
216 months’ imprisonment. He contends the court erred by: failing to entirely
recalculate his Guidelines range, including the amount of cocaine for which he

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10145 Document: 00511417605 Page: 2 Date Filed: 03/21/2011

                                  No. 10-10145

is liable, in accordance with United States v. Booker, 543 U.S. 220 (2005), and its
progeny; and denying his requested hearing as part of the § 3582(c)(2)
proceedings. The district court’s decision to reduce a sentence pursuant to
§ 3582(c)(2) is reviewed for abuse of discretion. United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010).
      Contrary to Blair’s assertions, the Government did not stipulate that he
was accountable for only 50 grams of crack cocaine. He was not entitled to a full
resentencing, but only to the two-level reduction in his offense level provided by
Amendment 706. See U.S.S.G. § 1B1.10(a)(3), (b)(1). Because a § 3582(c)(2)
sentence reduction does not constitute a full resentencing, the mandatory
limitations on sentence reductions set forth in § 1B1.10 were not affected by
Booker, and the bifurcated reasonableness review mandated by Booker and its
progeny does not apply here. See Evans, 587 F.3d at 670-72.
      The record shows the court implicitly considered the 18 U.S.C. § 3553(a)
sentencing factors and did not abuse its discretion in imposing a sentence within
the amended Guidelines range of 188-235 months. See id. at 673-74; United
States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). Moreover, Blair has
identified no factual dispute that would have been resolvable by the district
court; therefore, he was not entitled to a hearing. See F ED. R. C RIM. P. 43(b)(4);
United States v. Patterson, 42 F.3d 246, 248-49 (5th Cir. 1994).
      AFFIRMED.




                                         2